DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Remarks filed June 16, 2021, with respect to Claims 1-2, 5-9, 12-16 and 19-20 have been fully considered and are persuasive.  The rejections of Claims 1-2, 5-9, 12-16 and 19-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-9, 12-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel system and method for self-learning patch orchestration planning.  More specifically, the independent claims recite receiving a request to install multiple patches on distinct hardware or software components, retrieving historic information about past patch installations, identifying a set of candidate patch-orchestration plans which each specify a distinct sequence to install the requested patches, ranking the candidate plans according to an amount of adverse effected caused by each plans expected failures, wherein the adverse effect is proportional to an amount of time lost due to installation failures when implementing a plan, where the amount of installation time lost due to failures is a product of the predicted number of installation failures of each patch and an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194